243 S.W.2d 833 (1951)
Ex parte GEISLING.
No. 25598.
Court of Criminal Appeals of Texas.
November 21, 1951.
No attorney on appeal.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Commissioner.
Relator, an inmate of the penitentiary of Texas, has filed an original application for writ of habeas corpus in this court *834 alleging that the judgment and sentence in cause No. 7727 in the District Court of Hopkins County is void; and praying for release.
Certified copies of such judgment and sentence show that relator pleaded guilty to the offense of robbery with firearms, and the jury assessed his punishment at confinement in the penitentiary for life and he was sentenced accordingly.
Such judgment and sentence we held, in a companion case to that of relator, to be void. See Ex parte Whitten, 151 Tex. Crim. 169, 205 S.W.2d 588.
It appears that in addition to the above sentence, relator is legally held by the penitentiary authorities under other felony convictions and therefore is not entitled to discharge.
The application for release by habeas corpus is denied.
Opinion approved by the court.